Citation Nr: 1434601	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1969.  He died in April 2007.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The November 2007 rating decision, in pertinent part, denied service connection for the cause of the Veteran's death.  In November 2007, the appellant filed a Notice of Disagreement.  The RO furnished the appellant a Statement of the Case in July 2009, and the appellant filed a Substantive Appeal (VA Form 9) in September 2009.

In October 2011, the appellant testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board remanded this claim for additional development in June 2011, April 2012, and February 2013.  

The Board notes that although the appellant initially filed claim for entitlement to service connection for the cause of the Veteran's death as well as a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 (West 2002), she indicted her objection to the denial of her claim under the provisions of 38 U.S.C.A. § 1151 (West 2002) only in her November 2007 notice of disagreement.  However, during the October 2011 hearing, the appellant and her representative clarified that she was seeking service connection for the cause of Veteran's death for purposes of receiving DIC, rather than benefits under 38 U.S.C.A. § 1151 (West 2002).  Ultimately, the appellant is seeking DIC benefits, and hence, the Board has jurisdiction over the claim, irrespective of the theory of entitlement.  Cf. Robinson v. Peake, 21 Vet. App. 545, 551 (2008) (explaining that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law").  The Board has restyled the instant claim to more accurately reflect the appellant's contentions.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2007.  The death certificate lists the cause of death as dementia with episodic psychotic behavior and hypothyroidism, and an autopsy report lists the cause of death as acute bilateral pneumonia.    

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), hemorrhoids, dermaphytosis, and amebiasis.  

3.  The evidence is at least in relative equipoise as to whether the Veteran's service-connected PTSD caused or contributed substantially or materially to his death.  




CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was 
either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The VA regulation pertaining to claims for service connection for the cause of death, 38 C.F.R. § 3.312, provides as follows:

(a) General.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  
(b) Principal cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
(c) Contributory cause of death.  (1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  
(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  
(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  If a chronic disorder, such as psychosis, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant contends that the Veteran's service-connected PTSD substantially or materially contributed to his death.  During the Veteran's lifetime, service connection was awarded for PTSD, rated as 70 percent disabling prior to December 22, 1999, and as 100 percent disabling since December 22, 1999; hemorrhoids, rated as 0 percent disabling since October 21, 1971; dermaphytosis, rated as 0 percent disabling since October 21, 1971; and amebiasis, rated as 0 percent disabling since October 21, 1971.  The Veteran died on April [redacted], 2007, more than 38 years after his military service.  The Veteran's death certificate lists the cause of death as dementia with episodic psychotic behavior and hypothyroidism.  However, an April 2007 private autopsy report found that the Veteran died as a result of acute bilateral pneumonia.  A May 2007 letter to the appellant from the physician who conducted the autopsy offered assistance in amending the Veteran's death certificate to reflect the findings of the autopsy.    

The Veteran's most recent VA examination for PTSD prior to his death was dated in February 2000.  Mental status examination emphasized the Veteran's memory loss, as he could only remember 1/3 items after 3 minutes.  He could only name the last president, but could not name the current or previous president.  He had memory loss for recent events as well as for some of the events related to his Vietnam experience.  The Veteran was diagnosed with PTSD, alcohol dependence in early partial remission, and alcohol-induced amnestic disorder.  

In an August 2001 statement, the Veteran's private treating physician, Dr. P.S., reported that the Veteran suffered from organic brain syndrome that was related to his PTSD.  He indicated that the Veteran had been treated in 1999 for encephalitis and opined that this diagnosis was not related to alcohol usage.  

In an October 2001 rating decision, the RO increased the Veteran's PTSD rating from 70 percent to 100 percent disabling, effective December 22, 1999.  The RO noted that the medical evidence showed that the Veteran's alcohol abuse was secondary to his PTSD.  The increase in disability rating was based on the finding that the Veteran's memory loss may have been related to the alcohol abuse, which in turn was related to the Veteran's PTSD.    

The Veteran's April 2007 terminal records include discharge diagnoses of dementia, total care patient with episodic psychotic behavior; hypothyroidism; PTSD; coronary artery disease status post bypass surgery; history of hypertension; and personal history of tobacco use.  

In December 2007, the Veteran's private physician, Dr. P.S., stated that the Veteran had been his patient for several years.  He opined that the Veteran's death was caused by bilateral pneumonia and a possible staph infection, and that secondary diagnoses included weight loss, malnutrition, and PTSD.    

In June 2012, the Veteran's claims file was reviewed by a VA physician for a medical opinion.  The Board acknowledges that it appears that the June 2012 VA examination report is no longer associated with the Veteran's claims file.  However, the Board had determined in its February 2013 remand that the June 2012 VA opinion had been inadequate because it had been conclusory in nature and had not included any substantive analysis of the facts or a rational explanation for the conclusion reached.  Thus, as the Board has previously determined that the June 2012 VA opinion was inadequate for adjudication purposes, further remand to obtain the June 2012 VA examination report is not necessary, especially given that the Board's decision to grant service connection for the cause of the Veteran's death is completely favorable.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

An April 2013 VA examiner reviewed the claims file to provide an opinion regarding whether the Veteran's PTSD substantially or materially contributed to his cause of death.  The examiner opined that the Veteran's cause of death was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  He stated that PTSD had not been indicated on a death certificate as a cause of death and that under review, both causal and assistant connections of PTSD were unable to be established.  The examiner listed out various evidentiary documents, including the autopsy report, December 2007 private opinion from Dr. P.S., death certificate, October 2011 statement from the appellant, and a March 2007 medical report that noted a history of alcoholism, tobacco use, dementia, and PTSD.  However, he seemed to emphasize an April 2007 VA medical report in which the Veteran was found to have bilateral pneumonia and loss of appetite.  He considered loss of appetite as a possible symptom of the Veteran's mental health component, but determined that further research indicated a direct physical etiology.  Specifically, he reported that regarding bilateral pneumonia, the University of Maryland Medical Center found that "patients who have been coughing become weak and fatigued and lose their appetite.  A decreased appetite can lead to weight loss and compromise the body's ability to fight off infection, tending to lengthen the healing time of pneumonia."  The examiner then concluded that he was unable to further comment on the Veteran's death without resorting to mere speculation.      

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board assigns no probative weight to the April 2013 VA opinion.  The examiner opined that the Veteran's cause of death was less likely than not proximately due to or the result of the Veteran's service-connected PTSD because PTSD had not been indicated on a death certificate as a cause of death and that under review, both causal and assistant connections of PTSD were unable to be established.  However, the Board finds that the April 2013 examiner did not provide      any substantive analysis of the relevant facts or a rational explanation for the conclusion reached.  Indeed, despite citing the December 2007 private medical opinion from Dr. P.S. stating that PTSD was a contributing factor of death, the April 2013 examiner did not explain why this medical finding was less significant than the finding that PTSD had not been indicated on a death certificate as a cause of death.  Additionally, the examiner's statement that "both causal and assistant connections of PTSD were unable to be established" is conclusory in nature.  The medical evidence of record suggests that the Veteran's dementia, which was listed as the cause of death on his death certificate, may have been related to his service-connected PTSD.  Indeed, the appellant also contends that the Veteran's dementia and PTSD were interrelated.  However, instead of addressing this theory of causation, the April 2013 examiner appeared to focus on an April 2007 medical notation of loss of appetite and how this symptom was not a component of the Veteran's mental health, but was rather due to his bilateral pneumonia.  Thus, the Board finds that the April 2013 examiner did not provide a rational, relevant explanation for his assertion that " both causal and assistant connections of PTSD were unable to be established."  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Finally, the April 2013 examiner stated that he could not further comment on the Veteran's death without resorting to speculation.  The Board acknowledges that it is permitted to rely upon a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  However, the Board finds that the April 2013 VA examiner did not adequately explain his speculative conclusion, given that he did not even consider the theory of whether the Veteran's dementia had been related to his service-connected PTSD.  

The Board acknowledges that an April 2007 private autopsy report found that the Veteran had died as a result of acute bilateral pneumonia, and that the physician who conducted the autopsy offered assistance to the appellant in May 2007 with amending the Veteran's death certificate to reflect the findings of the autopsy.  However, the April 2007 autopsy report also indicated that the final diagnosis had been based solely upon the gross and microscopic findings and was subject to modification in light of further information.  The Board notes that subsequent to the April 2007 autopsy report, the Veteran's treating private physician opined in December 2007 that the Veteran's death had been caused by bilateral pneumonia and a possible staph infection, and that secondary diagnoses included weight loss, malnutrition, and PTSD.  Additionally, the terminal records show that the Veteran's final diagnoses included dementia as well as PTSD, and the death certificate listed dementia with episodic psychotic behavior as the cause of death.  Moreover, prior to the Veteran's death, the Veteran's treating private physician had opined in August 2001 that the Veteran had suffered from organic brain syndrome that was related to his PTSD.  

The Board cannot find the April 2007 autopsy report indicating that the Veteran's cause of death had been due to bilateral pneumonia to be more probative than that of the terminal records, death certificate, August 2001 private opinion finding that organic brain disease was related to PTSD, or the December 2007 private opinion finding that PTSD was a secondary cause of the Veteran's death.  Similarly, the Board cannot find that the terminal records, death certificate, August 2001 private opinion finding that organic brain disease was related to PTSD, or the December 2007 private opinion finding that PTSD was a secondary cause of the Veteran's death to be more probative than the April 2007 autopsy report indicating that the Veteran's cause of death had been due to bilateral pneumonia.  Thus, the overall record is in relative equipoise as to whether the Veteran's service-connected PTSD contributed substantially or materially to his cause of death. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).








ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


